Title: To Alexander Hamilton from Thomas Jefferson, 26 January 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia Jan. 26. 1792.
Sir

It is perfectly equal to me that the 1233⅓ dollars mentioned in your letter of yesterday, be taken out of the 40,000 Dollars now desired, or not. You will observe that the two sums of 40,000 D. each are for the interval between July 1. 1790. & July 1. 1792. and that the act is to continue, even if not renewed, till the end of the next session of Congress, probably the beginning of March 1793. The heavy draughts for Outfits for the late appointments will require a new call in time for the commencements of the 3d. year of the act.
I have the honor to be with great respect Sir   Your most obedient & most humble servt

Th: Jefferson
Colo. Hamilton

